Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 03/28/22. Claims 1-17 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 03/28/22 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claims 1,9, 17 have been amended; hence such, Claims 1-17 are now pending in this application. 




                                                RESPONSE TO ARGUMENTS
Applicant argues#1
Applicant has amended claim 1 to recite “receiving a warehousing verification transaction sent via a blockchain network by a warehouse provider, the warehousing verification transaction comprising a commodity identifier acquired by sensing hardware equipped by the warehouse provider from a commodity to be warehoused and a contract address of a smart contract to be invoked on the blockchain, the smart contract being implemented by computer code, and being implemented with at least a check logic and a warehousing verification logic;” “invoking, in response to the warehousing verification transaction, the check logic declared in the smart contract corresponding to the contract address, to perform a check on the commodity identifier;” “invoking, in response to the check succeeding, the warehousing verification logic declared in the smart contract corresponding to the contract address, to query for a traceability identifier and a distributor identifier that are associated with the commodity identifier in the blockchain;” and “determining commodity identifiers that are present in both the first plurality of commodity identifiers ... and the second plurality of commodity identifiers ...; and performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehousing verification success.” None of these steps can be performed by a human, mentally or with pen and paper, or describes interactions between people. Applicant therefore respectfully points out that the claims do not fall within the “Mental Processes” or “Certain Methods of Organizing Human Activity” groupings of abstract idea.

The Examiner asserted “If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas” (Office Action, p. 19, also see p. 4). This assertion is incorrect. As provided in M.P.E.P. § 2106.04(a)(2)(II), “The term ‘certain’ qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas” (emphasis added). Here, the claims do not fall within any of the number of concepts the Supreme Court has identified as the "certain methods of organizing human activity" grouping of abstract ideas. Applicant has also explained above that none of the claimed steps can be performed by a human, mentally or with pen and paper, or describes interactions between people. Therefore, the claims do not fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Examiner Response
Examiner respectfully disagrees.
The claim limitations, (A method for verifying commodities in batches; receiving a warehousing verification transaction, the warehousing verification transaction comprising a commodity identifier, from a commodity to be warehoused; wherein the distributor identifier is recorded as being associated with a first plurality of commodity identifiers of commodities distributed by a same distributor, and the traceability identifier is recorded as being associated with a second plurality of commodity identifiers of commodities in a same production batch; determining commodity identifiers that are present in both the first plurality of commodity identifiers associated with the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier; and performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded and updated to warehousing verification success) are part of the identified abstract idea, a commercial interaction (steps for verifying commodities in a same production batch).
 MPEP 2106.04(a)(2)(II) is reproduced below: 
Il. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY The phrase "methods of organizing human activity” is used to describe concepts relating to: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas. In particular, in Alice, the Court concluded that the use of a third party to mediate settlement risk is a “fundamental economic practice” and thus an abstract idea. 573 U.S. at 219-20, 110 USPQ2d at 1982. In addition, the Court in Alice described the concept of risk hedging identified as an abstract idea in Bilski as “a method of organizing human activity”. Id. Previously, in Bilski, the Court concluded that hedging is a “fundamental economic practice” and therefore an abstract idea. 561 U.S. at 611-612, 95 USPQ2d at 1010. The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation” is not a certain " method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity” grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings. It is clear under the broadest reasonable interpretation, the claims are reciting a commercial interaction an interaction between the warehouse provider and the commodity distributor), which are carrying out the steps for verifying commodities in a production batch. Therefore the claims have been properly characterized as a certain method of organizing human activity (A commercial interaction) (steps for verifying commodities in a same production batch). The rejection is maintained. 

Applicant argues#2 
Under the 2019 PEG, the present claims do not recite a mathematical concept, a method of organizing human activity, nor a mental process. In this regard, Example 39 of the 2019 PEG Examples recites “a computer-implemented method of training a neural network for facial detection.” 2019 PEG Examples at 8 (Example 39). The Office states that the claim recited in Example 39 is patent eligible at revised Step 2A - Prong 1, because: The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception. Id. at 9 (emphases added). In the present case, the claims “do[] not recite any mathematical relationships, formulas, or calculations,” the steps recited in the claims “are not practically performed in the human mind,” and the claims “do[] not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.” /d. Accordingly, under the 2019 PEG, the claims do not recite an abstract idea, and the claims are “eligible at Prong One of revised Step 2A.” 2019 PEG, at 15. The § 101 rejection should, therefore, be withdrawn for this reason alone. 

Examiner Response 
Examiner respectfully disagrees. The claims are reciting certain methods of organizing human activity (A commercial interaction), see the response to Applicant argues#1 above.
 
Applicant argues#3
Applicant’s claims recite practical applications of methods using blockchain technologies. Applicant’s specification explains: Embodiments of this specification provide a method for verifying commodities in batches based on a blockchain, where to-be-warehoused commodities are verified in batches by using a traceability identifier associated with commodity identifiers of commodities in the same production batch and a distributor identifier associated with commodity identifiers of commodities distributed by the same distributor that are stored in the blockchain. A commodity identifier of any one of to-be-warehoused commodities of a distributor is acquired, to query for a corresponding traceability identifier and distributor identifier. Then target commodity identifiers that are present in both commodity identifiers associated with the distributor identifier and commodity identifiers associated with the traceability identifier are determined. The target commodity identifiers are genuine products produced in the same production batch. Therefore, states corresponding to the target commodity identifiers associated with the distributor identifier recorded in the blockchain may be updated in batches to warehousing verification success. In this way, batch verification is implemented, which effectively improves the efficiency of warehousing verification. Applicant ’s specification at para. [0007]. Thus, independent claim 1, as a whole, integrates the asserted judicial exception into a practical application. The Examiner asserted “Para 7 of the instant application discloses that the blockchain is recited at a high level of generality and as such, is being used as tool to implement the steps of the identified abstract idea. Therefore there are no additional elements in the claims that are indicative of integration into a practical application” (Office Action, p. 6). This assertion is incorrect. Para. [0007] of the application does not “ disclose[ | that the blockchain is recited at a high level of generality” as the Examiner asserted. Moreover, it is claim 1 that integrates the asserted judicial exception into a practical application. 

Examiner Response 
Examiner respectfully disagrees. Para 7 of the instant specification is reproduced below: [0007] Embodiments of this specification provide a method for verifying commodities in batches based on a blockchain, where to-be-warehoused commodities are verified in batches by using a traceability identifier associated with commodity identifiers of commodities in the same production batch and a distributor identifier associated with commodity identifiers of commodities distributed by the same distributor that are stored in the blockchain. A commodity identifier of any one of to-be-warehoused commodities of a distributor is acquired, to query for a corresponding traceability identifier and distributor identifier. Then target commodity identifiers that are present in both commodity identifiers associated with the distributor identifier and commodity identifiers associated with the traceability identifier are determined. The target commodity identifiers are genuine products produced in the same production batch. Therefore, states corresponding to the target commodity identifiers associated with the distributor identifier recorded in the blockchain may be updated in batches to warehousing verification success. In this way, batch verification is implemented, which effectively improves the efficiency of warehousing verification.  It can be seen from para 7, that the blockchain is recited at a high level of generality, and being used in its ordinary capacity as a tool to implement the identified abstract idea (See MPEP 2106.05(f). Therefore there are no additional elements in the claim that are indicative of integration into a practical application. The rejection is maintained.

Applicant argues#4 
Specifically, claim 1 recites, among other things, “receiving a warehousing verification transaction sent via a blockchain network by a warehouse provider, the warehousing verification transaction comprising a commodity identifier acquired by sensing hardware equipped by the warehouse provider from a commodity to be warehoused and a contract address of a smart contract to be invoked on the blockchain, the smart contract being implemented by computer code, and being implemented with at least a check logic and a warehousing verification logic;” “invoking, in response to the warehousing verification transaction, the check logic declared in the smart contract corresponding to the contract address, to perform a check on the commodity identifier;’ “invoking, in response to the check succeeding, the warehousing verification logic declared in the smart contract corresponding to the contract address, to query for a traceability identifier and a distributor identifier that are associated with the commodity identifier in the blockchain;” and “determining commodity identifiers that are present in both the first plurality of commodity identifiers ... and the second plurality of commodity identifiers ...; and performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehousing verification success.” At least the above emphasized elements provide detailed blockchain elements that are not used in traditional blockchains. Therefore, the claimed subject matter is not “directed to” a judicial exception, but are instead directed to a patent-eligible “practical application” of technology.

 Examiner Response 
This argument has been addressed above with respect to Applicant argues#1 ,3 above. 

Applicant argues#5
B. The claims, as a whole, recite “significantly more” under Step 2B Applicant respectfully submits that the recited features of independent claim 1 do not constitute generic functions that can be performed by a generic device. The Federal Circuit has noted that “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces” when it found the claimed “content filtering system” to be patent eligible. BASCOM, 119 U.S.P.Q .2d at 1243. Instead, the pending claims recite a non-conventional non-generic arrangement of steps for verifying commodities in batches based on a blockchain. For this additional reason, the pending claims recite “significantly more” than the alleged abstract idea. As discussed above, using blockchain technologies, “states corresponding to the target commodity identifiers associated with the distributor identifier recorded in the blockchain may be updated in batches to warehousing verification success. In this way, batch verification is implemented, which effectively improves the efficiency of warehousing verification” (Applicant’s specification at para. [0007]). Therefore, Applicant's claimed invention improves blockchain technologies. 

Examiner Response 
Examiner respectfully disagrees. The claims of the instant invention are unlike Bascom. BASCOM was found patent eligible because the ordered combination was directed toward solving a problem arising in the realm of computer networks, providing a solution rooted in computer technology. BASCOM provided a filtering of content that was not independent of the internet. The ordered combination of elements as set forth by BASCOM, describe a customized filtering tool with customizable features specific to each end user. It was the non-conventional and non-generic arrangement of known conventional elements which made BASCOM patent eligible.  Whereas as discloses in the instant specification in para 7, discloses the blockchain at a high level, operating in its ordinary capacity, which are being used as a tool to implement the identified abstract idea. The specification does not disclose a non-conventional and non-generic arrangement of known conventional pieces as was the case in Bascom.  Therefore the claimed invention is unlike the invention in Bascom.
Therefore there are no additional elements in the claim that are significantly more than the identified abstract idea.
The rejection is maintained.


Applicant argues#6
The Examiner asserted “Whereas as discloses in the instant specification as explained above, discloses in para 7 that the blockchain is recited at a high level of generality and as such, is being used as tool to implement the steps of the identified abstract idea. The blockchain is not being improved upon.” (Office Action, p. 8). This assertion is incorrect. Para. [0007] of the application does not “disclose[ | that the blockchain is recited at a high level of generality” as the Examiner asserted. As discussed above, claim 1 recites, among other things, “a smart contract to be invoked on the blockchain, the smart contract being implemented by computer code, and being implemented with at least a check logic and a warehousing verification logic;” “invoking ... the check logic declared in the smart contract;’ “invoking ... the warehousing verification logic declared in the smart contract ... to query for a traceability identifier and a distributor identifier;” and performing batch updating on states corresponding to the determined commodity identifiers , the states being recorded in the blockchain and updated to warehousing verification success.” Thus, claim 1 recites a non-conventional non-generic arrangement of steps for verifying commodities in batches based on a blockchain.
Moreover, Applicant’s claims do not preempt all ways of performing the alleged abstract idea, but rather recite a specific, discrete method and device for verifying commodities in batches based on a blockchain. The particular arrangement of elements in the claims provides a technical improvement described above. Thus, for these additional reasons, Applicant’s claims recite “significantly more” than any alleged abstract idea. Accordingly, Applicant submits that the Office has not established a prima facie case for both Steps 2A and 2B under the 2019 PEG. Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be withdrawn.
Examiner Response
Examiner respectfully disagrees. Applicant asserts that there is a technical improvement (improvement to blockchain technologies). Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. As was discussed above para 7, and further in paras 27, 77, 78, 79 of the instant specification, the smart contract is recited at a high level of generality and is operating in its ordinary capacity as a tool to implement the steps of the identified abstract idea.
There is no improvement to blockchain technology or smart contracts that are present in the specification and reflected in the claims.
Furthermore regarding the amended limitations:
“and being implemented with at least a check logic and a warehousing verification logic;” “invoking ... the warehouse verification check logic declared in the smart contract.."  
These limitations are generally linking the abstract idea to a particular technological environment (Smart contract technology) or a field of use (commodity verification), see MPEP 2106.05(h).


Therefore there are no additional elements in the claim that are indicative of a practical application and significantly more.
The rejection is maintained.
Applicant argues#7 
Independent claim 1 recites, among other things, “invoking, in response to the check succeeding, a warehousing verification logic declared in the smart contract corresponding to the contract address, to query for a traceability identifier and a distributor identifier that are associated with the commodity identifier in the blockchain ..., determining commodity identifiers that are present in both the first plurality of commodity identifiers associated with the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier; and performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehousing verification success” (emphasis added). None of the cited references, or any combination thereof, teaches or suggests at least the emphasized elements of claim 1. However, Blockchain does not teach or suggest “invoking, in response to the check succeeding, a warehousing verification logic declared in the smart contract corresponding to the contract address, to query for a traceability identifier and a distributor identifier that are associated with the commodity identifier in the blockchain ..., determining commodity identifiers that are present in both the first plurality of commodity identifiers associated with the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier,” as recited in claim 1 (emphasis added). Further, only numbers are shown in the above tables of Blockchain. Blockchain does not teach or suggest “performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehousing verification success,” as recited in claim 1 ( emphasis added). Moreover, even assuming “the traceability identifier akin to the crop quantity” as the Examiner asserted, which is incorrect, Blockchain still does not teach or suggest “the states being recorded in the blockchain and updated to warehousing verification success,” as recited in claim 1 (emphasis added). Under the Examiner's interpretation of “the quantity of the commodity” as the claimed “traceability identifier,” Blockchain also does not teach or suggest “determining commodity identifiers that are present in both the first plurality of commodity identifiers associated with the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier,” as recited in claim 1 (emphasis added). In fact, none of the cited references, or any combination thereof, teaches or suggests “invoking, in response to the check succeeding, a warehousing verification logic declared in the smart contract corresponding to the contract address, to query for a traceability identifier and a distributor identifier that are associated with the commodity identifier in the blockchain ...; determining commodity identifiers that are present in both the first plurality of commodity identifiers associated with the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier; and performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehousing verification success,” as recited in claim 1 ( emphasis added). In view of the shortcomings of the prior art and the errors in analysis of the prior art set forth in the Office Action, the Office Action has neither properly determined the scope and content of the prior art nor properly ascertained the differences between the claimed invention and the prior art. Moreover, there would have been no reason for one of ordinary skill in the art to modify the references to achieve the claimed combinations. Thus, the Office Action has failed to clearly articulate a reason why the prior art would have rendered the claimed invention obvious to one of ordinary skill in the art. Accordingly, no prima facie case of obviousness has been established, and claim 1 is allowable. Claims 2-8 are allowable at least due to their dependence from claim 1. Independent claims 9 and 17, although different in scope from claim 1 and from each other, recite elements similar to those of claim 1 and are thus allowable for at least reasons similar to those discussed above with respect to claim 1. Claims 10-16 are allowable at least due to their dependence from claim 9. Applicant respectfully requests withdrawal of the 35 U.S.C. § 103 rejections of claims 1-17. 
Examiner Response
 Examiner respectfully disagrees. These arguments have been fully considered and have been addressed in the Final rejection mailed on 12/17/21 on pages 9-16.
The rejection is maintained.

Examiner Note:
There has not been a filing of an English translation of the originally filed foreign application in the file wrapper.


                                                   Priority

1.  Per 35 USC 119(b) (3):
(3) The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers.
There is no English translation of the originally filed foreign application in the file wrapper. 
Therefore, foreign priority has not been perfected.

                                                    
                                     Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a method, device or computer readable medium which are one of the statutory categories of invention. (Step 1: YES).
Representative, claim 1 recites the limitations of:  
           A method for verifying commodities in batches based on a blockchain, comprising: 
receiving a warehousing verification transaction sent via a blockchain network by a warehouse provider, the warehousing verification transaction comprising a commodity identifier acquired by sensing hardware equipped by the warehouse provider from a commodity to be warehoused and a contract address of a smart contract to be invoked on the blockchain, the smart contract being implemented by computer code, and being implemented with at least a check logic and a warehouse verification logic;
invoking, in response to the warehousing verification transaction, the check logic declared in the smart contract corresponding to the contract address, to perform a check on the commodity identifier; 
invoking, in response to the check succeeding, the warehousing verification logic declared in the smart contract corresponding to the contract address, to query for a traceability identifier and a distributor identifier that are associated with the commodity identifier in the blockchain, wherein the distributor identifier is recorded in the blockchain as being associated with a first plurality of commodity identifiers of commodities distributed by a same distributor, and the traceability identifier is recorded in the blockchain as being associated with a second plurality of commodity identifiers of commodities in a same production batch;
 determining commodity identifiers that are present in both the first plurality of commodity identifiers associated with the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier; and 
performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehousing verification success.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for verifying commodities in a same production batch),  (e.g., A method for verifying commodities in batches; receiving a warehousing verification transaction, the warehousing verification transaction comprising a commodity identifier, from a commodity to be warehoused; wherein the distributor identifier is recorded as being associated with a first plurality of commodity identifiers of commodities distributed by a same distributor, and the traceability identifier is recorded as being associated with a second plurality of commodity identifiers of commodities in a same production batch; determining  commodity identifiers that are present in both the first plurality of commodity identifiers associated with the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier; and performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded and updated to warehousing verification success.)
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Claims 9,17 are abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
	A blockchain network, a warehouse provider, sensing hardware, and a smart contract and computer code and least a check logic and a warehouse verification logic.
Claim 9 includes the following additional elements:
	An electronic device, a processor and a memory.
Claim 17 includes the additional elements:
	A computer readable storage medium.
The blockchain network, the smart contract, the warehouse provider, sensing hardware, electronic device, processor, memory, and computer readable storage medium are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Furthermore the additional limitations, “the smart contract begin implemented by a computer code, and being implemented with at least a check logic and a warehouse verification logic; invoking in response to the warehouse verification transaction, the check logic declared in the smart contract corresponding to the contract address, invoking, in response to the check succeeding, the warehousing verification logic declared in the smart contract corresponding to the contract address, to query for a traceability identifier and a distributor identifier that are associated with the commodity identifier in the blockchain” is  generally linking the abstract idea of to a particular technological environment (blockchain technology and the smart contract technology) or a field of use (commodity verification), see MPEP 2106.05(h).
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, 17 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 9, 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-8, 10-16 which further define the abstract idea that is present in their respective independent claims 1,9 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-8, 10-16 are directed to an abstract idea. Thus, claims 1-17 are not patent-eligible.
                        
                                Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is being rejected under 35 U.S.C 103(a) as being unpatentable over A N, Shwetha, “Blockchain- Bringing Accountability in the Public Distribution System”, 2019 International Conference on Recent Trends on Electronics, Information, Communication and Technology (RTEICT-2019), May 17th, May 18th, 2019, pages 1-6, herein Blockchain in view of US 2020/0143937 to Wolber et al, herein Wolber.
	Regarding claim 1, Blockchain discloses:
A method for verifying commodities in batches based on a blockchain, comprising (At least:
Page 3: Column 1: “Proposed system and design: “Later we propose the Hierarchical blockchain approach to build the blockchain infrastructure required for recording all valid transactions; Colum 2: Proposed System; a)Iot based sensor module.. “Where an RFID scanner reads a RFID tag it immediately triggers a Crop dispatch arrival transaction which will measure the commodity weight automatically using IoT based weight sensors);
receiving a warehousing verification transaction sent via a blockchain network by a warehouse provider, the warehousing verification transaction comprising a commodity identifier acquired by sensing hardware equipped by the warehouse provider from a commodity to be warehoused and a contract address of a smart contract to be invoked on the blockchain, the smart contract being implemented by computer code (At least: page 3:

    PNG
    media_image1.png
    356
    478
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    903
    424
    media_image2.png
    Greyscale

and being implemented with at least a check logic and a warehouse verification logic (At least: page 5);
invoking, in response to the warehousing verification transaction, the check logic declared in the smart contract corresponding to the contract address, to perform a check on the commodity identifier (At least: page 5: ; and 

    PNG
    media_image3.png
    700
    425
    media_image3.png
    Greyscale

invoking, in response to the check succeeding, the warehousing verification logic declared in the smart contract corresponding to the contract address, to query for a traceability identifier and a distributor identifier that are associated with the commodity identifier in the blockchain, wherein the distributor identifier is recorded in the blockchain as being associated with a first plurality of commodity identifiers of commodities distributed by a same distributor, and the traceability identifier is recorded in the blockchain as being associated with a second plurality of commodity identifiers of commodities in a same production batch (AT least: page 5):
Page 5 of Blockchain is reproduced below:

    PNG
    media_image4.png
    1019
    676
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    184
    665
    media_image5.png
    Greyscale



(It can be seen that the stock arrival method get executed when a commodity arrives at the warehouse (See Fig 4: warehousestockarrival; Fig 5: warehousestockdispatchid, which is software (logic) steps that are part of the smart contract, and the commodity represented in the smart contract, where the warehousestockdispatch is akin to the distributor identifier, and the crop id  is akin to the commodity identifier. Fig 6 discloses a getStatus method, akin to querying for a traceablitiy identifier (the quantity of the crop is returned, and page 5 column 2, discloses that the commodity transaction is recorded in the blockchain: “in our example since sufficient stock is available the request is approved and the transaction is recorded in the blockchain”).





Blockchain further discloses the limitations “determining commodity identifiers that are present in both the first plurality of commodity identifiers associated with the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier”
Blockchain discloses the limitations in at least Fig 3, which shows the Commodity structure, the warehouseID is akin to the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier is akin to the cropquantity, linked to the commodity identifiers (the cropprice and cropname).
Blockchain further discloses performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehousing verification success (At least: page 5 column 2):
page 5 column 2 of Blockchain is reproduced below:

    PNG
    media_image6.png
    894
    628
    media_image6.png
    Greyscale

Blockchain teaches performing updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehouse verification success (The determined commodity identifiers (the warehouse id akin to the distributor identifier and the traceability identifier akin to the crop quantity) is updated to warehouse verification success (the requested validation) and the approved request is recorded in the blockchain).
Blockchain does not disclose, Wolber in the same field of endeavor discloses performing batch updating states corresponding to the determined commodity identifiers recorded in the blockchain to warehouse verification success(At least: Abstract: Systems and methods for tracking and management of a distributed ledger including information for a batch of radiopharmaceutical material are disclosed. Certain examples provide a computer-implemented method of managing radiopharmaceutical material including tracking, using at least one processor, a status of a batch of radiopharmaceutical material, the status to include a type, a quantity, and a timestamp associated with the batch of radiopharmaceutical material; generating a record in a first copy of a distributed ledger using the type, quantity, and timestamp associated with the batch of radiopharmaceutical material; updating the record based on at least one of usage of the batch of radiopharmaceutical material, resale of at least a portion of the batch of radiopharmaceutical material, and decay of the batch of radiopharmaceutical material; and sharing the record with a second copy of the distributed ledger.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include performing batch updating states corresponding to the determined commodity identifiers recorded in the blockchain to warehouse verification success in order to ensure that producers and users have timely information about activity in the process of ordering, distributing and using the radio pharmaceutical materials (Wolber: [0002]).
4.	Claims 2,7 are being rejected under 35 U.S.C 103(a) as being unpatentable over Blockchain in view of Wolber and further in view of US 2020/0364817 to Liu et al, herein Liu and US 2020/0051011 to Dasari et al, herein Dasari.
	Regarding claim 2, Blockchain discloses the method according to claim 1. Blockchain not disclose, Liu in the same field of endeavor discloses:
	further comprising: receiving an inventory verification transaction sent via the blockchain network by the 41Attorney Docket No. 15382.0014-00000 Applicant Ref. No. A28479US warehouse provider, the inventory verification transaction comprising a storage location identifier corresponding to the distributor identifier acquired by the sensing hardware equipped by the warehouse provider and the contract address of the invoked smart contract (At least:[0106], [0118], [0131],  [0141], [0142] 
[0106] The reader 14 can be installed in many locations. In one embodiment, the reader 14 is installed in the manufacturing plant of the items to be tagged. A suitable reader 14 (barcode reader, QR code reader, RFID/NFC tag reader) is placed in position beside the existing machinery used to label products with a manufacturing date, batch number, and expiry date. As the product passes by the reader 14 as shown in FIG. 2, the reader scans the product and picks up the unique identification number from the tag. The reader 14 sends this unique ID, along with the production information to the servers 22 of the infrastructure 16. These servers 22 then initialise block records within the blockchain 24 with the received information.
[0108] In one embodiment, the server 22 is adapted to prepare the transaction data for storing on the blockchain 24. The server 22 is adapted to receive the identification number from the reader 14. The server 22 will also record the time stamp for this record. The server 22 then invokes the API to read the inventory information from the inventory database 26. Optionally the server 22 packages the identification number, timestamp, inventory information into a record and passes the record through an authenticity algorithm to produce a hash or digital signature for the record. The server 22 then invokes the API for recording the hash or digital signature on a distributed ledger. This can be a private distributed ledger or public distributed ledger. The once the hash or digital signature is recorded on the server 22 is adapted to receive a blockchain address, transaction hash, and block number. The server 22 then invokes the database API to store the record, the record has or digital signature, the blockchain address, transaction hash, and block number in the database 26. In this way, the infrastructure 16 can limit the size of the data to store on the blockchain while allowing the database 26 to store a much larger amount of data.
[0168] The structured supply chain data is stored in multiple relational tables of the database. In another embodiment, the supply chain data is stored as objects in an object database. The structured supply chain data can have different data types, such as binary, text, asci, long integer, etc. The tables, including names and structures, are defined in templates. For example, a blockchain table can have columns of product id, locations, temperature and timestamp. The supply chain tables, as well as templates, can be customized according to specific requirements. Every supply chain data table has fields of blockchain indexes, e.g., sender's address, block number, transaction index in blocks, transaction hash. These blockchain indexes are used to accelerate the blockchain querying.
 [0191] product information, such as: product name, batch number (if it is applicable), make information (if it is applicable), date of manufacture, date of expiry and factory address; 
  [0194] shipping receiver contact information, including receiver name, contact number, address and postcode. 
invoking, in response to the inventory verification transaction, the check logic declared in the smart contract corresponding to the contract address, to perform a check on the storage location identifier (At least: [0196], [0197]:
[0196] The user apps, including the manufacturer app, supply chain app, and customer app are adapted to upload transaction records on the blockchain 24. These three elements are responsible for uploading different information onto the blockchain. The manufacturers are responsible to physically connect tags to products, the association information will be uploaded to the blockchain in the form of transactions through the manufacturer app. Also, the manufacturers are responsible for uploading the very first tracking record of the product. The supply chain app is adapted to track every element in the supply chain contributing to the tracking record. The tracking record will be held to the blockchain 24. The customer app is adapted to record customers' location, product received time and some user information will be uploaded to the blockchain 24. 
[0197] Uploaded transactions will be queued to be mined into blocks on the blockchain. The agents of the server 22 are adapted to keeping watching the events on blockchain 24. Any new transaction records will be captured and checked in terms of the uploader authentication, data format and the registration of the product. Only data that passed checking process will be stored in the database. Users can use the user apps 18 to fetch data from database and blockchain 24 when requesting tracking information. 

and invoking, in response to the check on the storage location identifier succeeding, an inventory verification logic declared in the smart contract corresponding to the contract address, to query for the distributor identifier associated with the storage location identifier in the blockchain, wherein the storage location identifier is recorded in the blockchain as being associated with a third plurality of commodity identifiers of commodities at a same storage location (At least: [0168]:         
[0168] The structured supply chain data is stored in multiple relational tables of the database. In another embodiment, the supply chain data is stored as objects in an object database. The structured supply chain data can have different data types, such as binary, text, asci, long integer, etc. The tables, including names and structures, are defined in templates. For example, a blockchain table can have columns of product id, locations, temperature and timestamp. The supply chain tables, as well as templates, can be customized according to specific requirements. Every supply chain data table has fields of blockchain indexes, e.g., sender's address, block number, transaction index in blocks, transaction hash. These blockchain indexes are used to accelerate the blockchain querying.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include further comprising: receiving an inventory verification transaction sent via the blockchain network by the 41Attorney Docket No. 15382.0014-00000 Applicant Ref. No. A28479US warehouse provider, the inventory verification transaction comprising a storage location identifier corresponding to the distributor identifier acquired by the sensing hardware equipped by the warehouse provider and the contract address of the invoked smart contract; invoking, in response to the inventory verification transaction, the check logic declared in the smart contract corresponding to the contract address, to perform a check on the storage location identifier; and invoking, in response to the check on the storage location identifier succeeding, an inventory verification logic declared in the smart contract corresponding to the contract address, to query for the distributor identifier associated with the storage location identifier in the blockchain, wherein the storage location identifier is recorded in the blockchain as being associated with a third plurality of commodity identifiers of commodities at a same storage location in order to ensure that by using real-time tracking, monitoring, and traceability, supply chain security is achieved (Liu: [0021]).
Blockchain does not disclose, Dasari discloses:
 determining commodity identifiers that are present in both the first plurality of  commodity identifiers associated with the distributor identifier and the third plurality of commodity identifiers associated with the storage location identifier (Fig 1D and associated text; Fig 1J, Fig 1K and associated text; ; and performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to inventory verification success (At least: [0059], [0066],[0061].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include determining commodity identifiers that are present in both the first plurality of  commodity identifiers associated with the distributor identifier and the third plurality of commodity identifiers associated with the storage location identifier and performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to inventory verification success in order to ensure that activity on the blockchain is authorized based on records in the earlier blocks of the blockchain itself (Dasari: [0066]).
Regarding claim 7, Blockchain discloses the method according to claim 1.  Blockchain does not disclose, Liu discloses further comprising: receiving an environmental monitoring transaction sent via the blockchain network by the warehouse provider, the environmental monitoring transaction comprising environmental data that is acquired by environmental sensing hardware equipped by the warehouse provider and that is greater than a preset environmental threshold, and the contract address of the invoked43Attorney Docket No. 15382.0014-00000 Applicant Ref. No. A28479US smart contract (At least: [0036], [0124], [0131], [0141], [0200], [0202]:
[0200] Preferably, the smart contracts can be uploaded to the manufacturer desktop portal. In one embodiment, the smart contract is set up by the process comprising the steps of the user app may ask the user to input a number of rules for all variable types on each reader 14 or tracking device. Rules around the transportation, Insurance and payment related to the distribution of a product are attached to the details of each shipment and these rules will specify which devices, e.g. NFC/RFID reader 14, are assigned with reporting responsibility and on which variables to report, and how often, where, and which those variables are to be considered together with agreed rules. Once the smart contract is set up, it will be uploaded to the blockchain 24
[0202] In one example of an embodiment of the present invention, the system 10 comprises reader 14 as the reporting device which is adapted to measure temperature, with temperature and GPS Sensor. Through the user app 18, the user set up a stable temperature parameter for the product to a range between: 10 degrees Celsius and 15 degrees Celsius. The user may set up an event for the product being under or above the stable temperature

 ; and
 invoking, in response to the environmental monitoring transaction, an environmental monitoring logic declared in the smart contract corresponding to the contract address, to store the environmental data in the blockchain. (AT least: [0200]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include receiving an environmental monitoring transaction sent via the blockchain network by the warehouse provider, the environmental monitoring transaction comprising environmental data that is acquired by environmental sensing hardware equipped by the warehouse provider and that is greater than a preset environmental threshold, and the contract address of the invoked43Attorney Docket No. 15382.0014-00000 Applicant Ref. No. A28479US smart contract; invoking, in response to the environmental monitoring transaction, an environmental monitoring logic declared in the smart contract corresponding to the contract address, to store the environmental data in the blockchain in order to ensure that by using real time tracking, monitoring and traceability, supply chain security is achieved (Liu: [0021]).
5.	Claims 3-5 are being rejected under 35 U.S.C 103(a) as being unpatentable over Blockchain in view of Wolber and Liu and Dasari, and further in view of US 2020/0294128 to Cella.
	Regarding claim 3, Blockchain discloses the method according to claim 2.  Blockchain does not disclose, Cella discloses further comprising: receiving a loan receiving transaction sent via the blockchain network by a distributor (At least: [0011], [0187], [0188]); and invoking, in response to the loan receiving transaction, an ownership change logic declared in the smart contract corresponding to the contract address, to update ownership corresponding to the  first plurality of commodity identifiers associated with the distributor identifier stored in the blockchain from the distributor to a bank. (At least: [0011],[0187], [0188] where Cella discloses when the payments are not made on the loan, foreclosure (ownership is transferred to the bank) proceedings are initiated)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include further comprising receiving a loan receiving transaction sent via the blockchain network by a distributor; and invoking, in response to the loan receiving transaction, an ownership change logic declared in the smart contract corresponding to the contract address, to update ownership corresponding to the first plurality of commodity identifiers associated with the distributor identifier stored in the blockchain from the distributor to a bank in order to ensure that the risk associated with lending transaction is minimized (Cella: [0008]).

	Regarding claim 4, Blockchain discloses the method according to claim 3,. Blockchain does not disclose, Cella discloses further comprising: receiving a loan repayment transaction sent via the blockchain network by the bank (At least: [0136], [0137], [0139]); and 
invoking, in response to the loan repayment transaction, the ownership change logic 42Attorney Docket No. 15382.0014-00000 Applicant Ref. No. A28479US declared in the smart contract corresponding to the contract address, to update the ownership corresponding to the first plurality of commodity identifiers associated with the distributor identifier stored in the blockchain from the bank to the distributor (At least: Abstract; [0011], [0123], [0135], [0136], [0146], [0148], [0149]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include further comprising: receiving a loan repayment transaction sent via the blockchain network by the bank; and 
invoking, in response to the loan repayment transaction, the ownership change logic 42Attorney Docket No. 15382.0014-00000 Applicant Ref. No. A28479US declared in the smart contract corresponding to the contract address, to update the ownership corresponding to the first plurality of commodity identifiers associated with the distributor identifier stored in the blockchain from the bank to the distributor in order to ensure that the risk associated with lending transaction is minimized (Cella: [0008]).
 
	Regarding claim 5, Blockchain discloses the method according to claim 3. Blockchain does not disclose, Cella discloses further comprising: receiving a loan overdue transaction sent via the blockchain network by the bank (At least: [0011], [0123], [0148], [0150], [0191]); and invoking, in response to the loan overdue transaction, the ownership change logic declared in the smart contract corresponding to the contract address, to update the ownership corresponding to the first plurality of commodity identifiers associated with the distributor identifier stored in the blockchain from the distributor to the bank (At least: [0011], [0123], [0148], [0150], [0191]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include further comprising: receiving a loan overdue transaction sent via the blockchain network by the bank; and invoking, in response to the loan overdue transaction, the ownership change logic declared in the smart contract corresponding to the contract address, to update the ownership corresponding to the first plurality of commodity identifiers associated with the distributor identifier stored in the blockchain from the distributor to the bank in order to ensure that the risk associated with lending transaction is minimized (Cella: [0008]).
 
6.	Claim 6 is being rejected under 35 U.S.C 103(a) as being unpatentable over Blockchain in view of Wolber and further in view of Wang et al, “Blockchain-Enabled Smart Contracts for Enhancing Distributor-to-Consumer Transactions”, IEEE Consumer Electronics Magazine, November/December 2019, pages 22-28, herein IEEE.

	Regarding claim 6, Blockchain discloses the method according to claim 1. Blockchain further discloses further comprising: receiving a use verification transaction sent via the blockchain network by a user, the use verification transaction comprising a commodity identifier of a commodity acquired by sensing hardware equipped by the user and the contract address of the invoked smart contract (At least: page 3 column 1: A. Architecture)   ; and  invoking, in response to the use verification transaction, a commodity verification logic declared in the smart contract corresponding to the contract address (At least:  page 5: Figs 3-4).
Blockchain does not disclose, IEEE discloses and returning information that the commodity is genuine to the user in response to the commodity identifier being stored in the blockchain (At least: page 25: SMART CONTRACTS FOR DISTRIBUTOR-TO-CONSUMER TRANSACTIONS, Fig 3; page 26: column 2: “Trade between Import Distributor and Wholesaler, where IEEE discloses that the smart contract associated with the blockchain monitors products (commodities) in real time to mitigate against inferior produces, counterfeits and theft).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include and returning information that the commodity is genuine to the user in response to the commodity identifier being stored in the blockchain in order to mitigate against inferiors, counterfeits, theft, and evasiveness between the supplier and logistic provider (IEEE: page 26: column 2: “Trade between Import Distributor and Wholesaler, para 2).

7.	Claim 8 is being rejected under 35 U.S.C 103(a) as being unpatentable over Blockchain in view of Wolber and further in view of US 2021/0065469 to Dutta et al, herein Dutta.
	Regarding claim 8, Blockchain discloses the method according to claim 1. Blockchain does not disclose, Dutta discloses further comprising: receiving a video surveillance transaction sent via the blockchain network by the warehouse provider, the video surveillance transaction comprising video data of potential safety hazards in a warehouse space, and the contract address of the invoked smart contract, the video data being acquired by video sensing hardware equipped by the warehouse provider (AT least: [0044], [0061], [0006], [0009]
[0044]:
in a transaction on a shared/distributed ledger, which may be generated and committed to the immutable ledger as determined by a permission granting consortium, and thus in a "decentralized" manner, such as via a blockchain membership group. Each interested party (i.e., company, agency, etc.) may want to limit the exposure of private information, and therefore the blockchain and its immutability can limit the exposure and manage permissions for each particular user vehicle profile. A smart contract may be used to provide compensation, quantify a user profile score/rating/review, apply vehicle event permissions, determine when service is needed, identify a collision and/or degradation event, identify a safety concern event, identify parties to the event and provide distribution to registered entities seeking access to such vehicle event data
[0061] The processor 104 may execute the machine-readable instructions 113 to receive a video file from a transport node (e.g., 102), the video file reflecting an accident. The blockchain 106 may be configured to use one or more smart contracts that manage transactions for multiple participating nodes (e.g., the transport nodes 105 and 102). The server node 103 may provide accident report information to the blockchain 106 and this transaction may be stored on the ledger 108. The processor 104 may execute the machine-readable instructions 115 to request a permission to access video files from a plurality of transports 105 within a pre-defined range from the transport (e.g., 102). The processor 104 may execute the machine-readable instructions 117 to analyze the video file from the transport (e.g., 102) and the video files from the plurality of the transports (e.g., 105) to determine a damage to the transport (e.g., 102). The processor 104 may execute the machine-readable instructions 119 to store the video files from the plurality of the transports (e.g., 105) that correlate with the video file from the transport (e.g., 102) on a remote storage.
 [0068] The blockchain transactions 220 are stored in memory of computers as the transactions are received and approved by the consensus model dictated by the members' nodes. Approved transactions 226 are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure, which includes performing a hash of the data contents of the transactions in a current block and referencing a previous hash of a previous block. Within the blockchain, one or more smart contracts 230 may exist that define the terms of transaction agreements and actions included in smart contract executable application code 232, such as registered recipients, vehicle features, requirements, permissions, sensor thresholds, etc. The code may be configured to identify whether requesting entities are registered to receive vehicle services, what service features they are entitled/required to receive given their profile statuses and whether to monitor their actions in subsequent events. For example, when a service event occurs and a user is riding in the vehicle, the sensor data monitoring may be triggered, and a certain parameter, such as a vehicle charge level, may be identified as being above/below a particular threshold for a particular period of time. Then the result may be a change to a current status, which requires an alert to be sent to the managing party (i.e., vehicle owner, vehicle operator, server, etc.) so the service can be identified and stored for reference. The vehicle sensor data collected may be based on types of sensor data used to collect information about vehicle's status. The sensor data may also be the basis for the vehicle event data 234, such as a location(s) to be traveled, an average speed, a top speed, acceleration rates, whether there were any collisions, was the expected route taken, what is the next destination, whether safety measures are in place, whether the vehicle has enough charge/fuel, etc. All such information may be the basis of smart contract terms 230, which are then stored in a blockchain. For example, sensor thresholds stored in the smart contract can be used as the basis for whether a detected service is necessary and when and where the service should be performed.


and invoking, in response to the video surveillance transaction, a video surveillance logic declared in the smart contract corresponding to the contract address, to store the video data in the blockchain (At least: [0047], [0051], [0068]:

[0047] According to the exemplary embodiments, in case of an accident, a transport's (e.g., car or vehicle) processor may detect a potential damage event via sensors and video recording devices located on the transport. In order to get and possibly provide more comprehensive information to an insurance company, the transport may request video (or other media) records from the transports (e.g., vehicles) located within a certain distance from the accident at the time of the accident indicated by a time stamp of the original video file. All of the transports may be connected via a blockchain network and serve as peers (or nodes). Once a certain number of transport nodes have a consensus, the video files can be provided to the requesting transport. Upon receiving the video files, the transport (i.e., the processor) may analyze the videos to find the portions that correlate to each other--i.e., show the damage-related event from different angles. The analysis may determine an extend of the damage. If the damage is deemed substantial enough, the processor of the transport can store the video files on a ledger of the blockchain for future analysis and for claim processing. For example, a combination of the portion of the video files may reveal that a driver of the damaged vehicle was not behind the wheel, making accident to qualify as a "hit and run." Yet, in another scenario, the additional videos may indicate that both vehicles were moving at the time of contact, which may be critical for the insurance company or for the Department of Motor vehicles (DMV). In one example, a transport may place a record on a ledger of the blockchain indicating that an owner of the transport would like to get a certain amount for the damage without filing an insurance claim. This way, the owner of another vehicle involved in the accident may be able to settle the issue by making a payment via the blockchain.
 [0051] According to another exemplary embodiment, a server (e.g., an insurance company server or another cloud server) 107 may receive a video file from a transport node 102 computer that serves as a peer on a blockchain network the server 107 belongs to. The video file may be associated with an accident recorded by the transport node 102. The server 107 may request blockchain consensus from other transports (e.g., nodes 105) within a certain distance range from the accident to access video files on these transports produced at the time of the accident. The insurance server 107 may analyze the videos to determine damage to the transport node 102. Then, the insurance server 107 stores the relevant videos that correlate with the video file received from the transport node 102 computer on the ledger of the blockchain for audit and claim processing.
 [0068] The blockchain transactions 220 are stored in memory of computers as the transactions are received and approved by the consensus model dictated by the members' nodes. Approved transactions 226 are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure, which includes performing a hash of the data contents of the transactions in a current block and referencing a previous hash of a previous block. Within the blockchain, one or more smart contracts 230 may exist that define the terms of transaction agreements and actions included in smart contract executable application code 232, such as registered recipients, vehicle features, requirements, permissions, sensor thresholds, etc. The code may be configured to identify whether requesting entities are registered to receive vehicle services, what service features they are entitled/required to receive given their profile statuses and whether to monitor their actions in subsequent events. For example, when a service event occurs and a user is riding in the vehicle, the sensor data monitoring may be triggered, and a certain parameter, such as a vehicle charge level, may be identified as being above/below a particular threshold for a particular period of time. Then the result may be a change to a current status, which requires an alert to be sent to the managing party (i.e., vehicle owner, vehicle operator, server, etc.) so the service can be identified and stored for reference. The vehicle sensor data collected may be based on types of sensor data used to collect information about vehicle's status. The sensor data may also be the basis for the vehicle event data 234, such as a location(s) to be traveled, an average speed, a top speed, acceleration rates, whether there were any collisions, was the expected route taken, what is the next destination, whether safety measures are in place, whether the vehicle has enough charge/fuel, etc. All such information may be the basis of smart contract terms 230, which are then stored in a blockchain. For example, sensor thresholds stored in the smart contract can be used as the basis for whether a detected service is necessary and when and where the service should be performed.

Dutta does not specifically disclose a warehouse provider.
However both Dutta and Blockchain are in the same field of endeavor (recording traceability data associated with a commodity on a blockchain with the use of a smart contract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention by substituting the warehouse as disclosed in Blockchain with the “transport” of Dutta due to the fact that both Blockchain and Dutta are both seeking to solve same problem (recording identification data of a commodity with the use of a smart contract on a blockchain network) and the results would be predictable and to further include receiving a video surveillance transaction sent via the blockchain network by the warehouse provider, the video surveillance transaction comprising video data of potential safety hazards in a warehouse space, and the contract address of the invoked smart contract, the video data being acquired by video sensing hardware equipped by the warehouse provider  and invoking, in response to the video surveillance transaction, a video surveillance logic declared in the smart contract corresponding to the contract address, to store the video data in the blockchain
in order to ensure that there is provided an  efficient and secure immutable centralized storage for audit and analysis of damage-related information associated with a vehicle (Dutta:[0004]).

8.	Claims 9-17 are being rejected under 35 U.S.C 103(a) as being unpatentable over Blockchain in view of Liu and further in view of Wolber.
	Regarding claim 9, Blockchain discloses a system, which includes IoT Based Sensor module, Blockchain infrastructure and Administrative console (At least: page 3).
Blockchain does not disclose, Liu discloses an electronic device comprising a processor, memory storing instructions executable by the processor, wherein the processor is configured to implement the steps of the invention (At least: [0012], [0013], [0038], [0080], [0113], [0130]).
Both Blockchain and Liu are in the same field of endeavor (monitoring goods moving through a supply chain) and are seeking to solve the same problem (ensuring the integrity of a commodity by tracing its path by using blockchain and a smart contract).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include an electronic device comprising a processor, memory storing instructions executable by the processor, wherein the processor is configured to implement the steps of the invention in order to ensure that by using real-time tracking, monitoring, and traceability that supply chain security is achieved (Liu: [0021]).
	
Blockchain further discloses:
receive a warehousing verification transaction sent via a blockchain network by a warehouse provider, the warehousing verification transaction comprising a commodity identifier acquired by sensing hardware equipped by the warehouse provider from a commodity to be warehoused and a contract address of a smart contract to be invoked on the blockchain, the smart contract being implemented by computer code (At least: page 3:

    PNG
    media_image1.png
    356
    478
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    903
    424
    media_image2.png
    Greyscale

and being implemented with at least a check logic and a warehouse verification logic (At least: page 5);
invoke, in response to the warehousing verification transaction, the check logic declared in the smart contract corresponding to the contract address, to perform a check on the commodity identifier (At least: page 5: ; and 

    PNG
    media_image3.png
    700
    425
    media_image3.png
    Greyscale

invoke, in response to the check succeeding, the warehousing verification logic declared in the smart contract corresponding to the contract address, to query for a traceability identifier and a distributor identifier that are associated with the commodity identifier in the blockchain, wherein the distributor identifier is recorded in the blockchain as being associated with a first plurality of commodity identifiers of commodities distributed a same distributor, and the traceability identifier is recorded in the blockchain as being associated with a second plurality of commodity identifiers of commodities in a same production batch (AT least: page 5):
Page 5 of Blockchain is reproduced below:

    PNG
    media_image4.png
    1019
    676
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    184
    665
    media_image5.png
    Greyscale



(It can be seen that the stock arrival method get executed when a commodity arrives at the warehouse (See Fig 4: warehousestockarrival; Fig 5: warehousestockdispatchid, which is software (logic) steps that are part of the smart contract, and the commodity represented in the smart contract, where the warehousestockdispatch is akin to the distributor identifier, and the crop id  is akin to the commodity identifier. Fig 6 discloses a getStatus method, akin to querying for a traceability identifier (the quantity of the crop is returned, and page 5 column 2, discloses that the commodity transaction is recorded in the blockchain: “in our example since sufficient stock is available the request is approved and the transaction is recorded in the blockchain”).





Blockchain further discloses the limitations “determine commodity identifiers that are present in both the first plurality of commodity identifiers associated with the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier”
Blockchain discloses the limitations in at least Fig 3, which shows the Commodity structure, the warehouseID is akin to the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier is akin to the cropquantity, linked to the commodity identifiers (the cropprice and cropname).
Blockchain further discloses perform updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehousing verification success (At least: page 5 column 2):
page 5 column 2 of Blockchain is reproduced below:

    PNG
    media_image6.png
    894
    628
    media_image6.png
    Greyscale

Blockchain teaches perform updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehouse verification success (The determined commodity identifiers (the warehouse id akin to the distributor identifier and the traceability identifier akin to the crop quantity) is updated to warehouse verification success (the requested validation) and the approved request is recorded in the blockchain).
Blockchain does not disclose, Wolber in the same field of endeavor discloses perform batch updating states corresponding to the determined commodity identifiers recorded in the blockchain to warehouse verification success (At least: Abstract: Systems and methods for tracking and management of a distributed ledger including information for a batch of radiopharmaceutical material are disclosed. Certain examples provide a computer-implemented method of managing radiopharmaceutical material including tracking, using at least one processor, a status of a batch of radiopharmaceutical material, the status to include a type, a quantity, and a timestamp associated with the batch of radiopharmaceutical material; generating a record in a first copy of a distributed ledger using the type, quantity, and timestamp associated with the batch of radiopharmaceutical material; updating the record based on at least one of usage of the batch of radiopharmaceutical material, resale of at least a portion of the batch of radiopharmaceutical material, and decay of the batch of radiopharmaceutical material; and sharing the record with a second copy of the distributed ledger.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include perform batch updating states corresponding to the determined commodity identifiers recorded in the blockchain to warehouse verification success in order to ensure that producers and users have timely information about activity in the process of ordering, distributing and using the radio pharmaceutical materials (Wolber: [0002]).



	Claim 10 is being rejected using the same rationale as claim 2.
	Claim 11 is being rejected using the same rationale as claim 3.
	Claim 12 is being rejected using the same rationale as claim 4.
	Claim 13 is being rejected using the same rationale as claim 5.
	Claim 14 is being rejected using the same rationale as claim 6.
	Claim 15 is being rejected using the same rationale as claim 7.
	Claim 16 is being rejected using the same rationale as claim 8.
	Regarding claim 17, Blockchain discloses a system, which includes IoT Based Sensor module, Blockchain infrastructure and Administrative console (At least: page 3).
Blockchain does not disclose, Liu discloses a non-transitory computer readable storage medium having stored therein instructions that, when executed by a processor of an electronic device, cause the electronic device to perform the method steps of the invention (At least: [0012], [0013], [0038], [0080], [0113], [0130]).
Both Blockchain and Liu are in the same field of endeavor (monitoring goods moving through a supply chain) and are seeking to solve the same problem (ensuring the integrity of a commodity by tracing its path by using blockchain and a smart contract).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include non-transitory computer readable storage medium having stored therein instructions that, when executed by a processor of an electronic device, cause the electronic device to perform the method steps of the invention in order to ensure that by using real-time tracking, monitoring, and traceability,  supply chain security is achieved (Liu: [0021]).

Blockchain further discloses:
receiving a warehousing verification transaction sent via a blockchain network by a warehouse provider, the warehousing verification transaction comprising a commodity identifier acquired by sensing hardware equipped by the warehouse provider from a commodity to be warehoused and a contract address of a smart contract to be invoked on the blockchain, the smart contract being implemented by computer code (At least: page 3:

    PNG
    media_image1.png
    356
    478
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    903
    424
    media_image2.png
    Greyscale

and being implemented with at least a check logic and a warehouse verification logic (At least: page 5);
invoking, in response to the warehousing verification transaction, the check logic declared in the smart contract corresponding to the contract address, to perform a check on the commodity identifier (At least: page 5: ; and 

    PNG
    media_image3.png
    700
    425
    media_image3.png
    Greyscale

invoking, in response to the check succeeding, the warehousing verification logic declared in the smart contract corresponding to the contract address, to query for a traceability identifier and a distributor identifier that are associated with the commodity identifier in the blockchain, wherein the distributor identifier is recorded in the blockchain as being associated with a first plurality of commodity identifiers of commodities distributed a same distributor, and the traceability identifier is recorded in the blockchain as being associated with a second plurality of commodity identifiers of commodities in a same production batch (AT least: page 5):
Page 5 of Blockchain is reproduced below:

    PNG
    media_image4.png
    1019
    676
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    184
    665
    media_image5.png
    Greyscale



(It can be seen that the stock arrival method get executed when a commodity arrives at the warehouse (See Fig 4: warehousestockarrival; Fig 5: warehousestockdispatchid, which is software (logic) steps that are part of the smart contract, and the commodity represented in the smart contract, where the warehousestockdispatch is akin to the distributor identifier, and the crop id  is akin to the commodity identifier. Fig 6 discloses a getStatus method, akin to querying for a traceability identifier (the quantity of the crop is returned, and page 5 column 2, discloses that the commodity transaction is recorded in the blockchain: “in our example since sufficient stock is available the request is approved and the transaction is recorded in the blockchain”).





Blockchain further discloses the limitations “determining commodity identifiers that are present in both the first plurality of commodity identifiers associated with the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier”
Blockchain discloses the limitations in at least Fig 3, which shows the Commodity structure, the warehouseID is akin to the distributor identifier and the second plurality of commodity identifiers associated with the traceability identifier is akin to the cropquantity, linked to the commodity identifiers (the cropprice and cropname).
Blockchain further discloses performing batch updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehousing verification success (At least: page 5 column 2):
page 5 column 2 of Blockchain is reproduced below:

    PNG
    media_image6.png
    894
    628
    media_image6.png
    Greyscale

Blockchain teaches performing updating on states corresponding to the determined commodity identifiers, the states being recorded in the blockchain and updated to warehouse verification success (The determined commodity identifiers (the warehouse id akin to the distributor identifier and the traceability identifier akin to the crop quantity) is updated to warehouse verification success (the requested validation) and the approved request is recorded in the blockchain).
Blockchain does not disclose, Wolber in the same field of endeavor discloses performing batch updating states corresponding to the determined commodity identifiers recorded in the blockchain to warehouse verification success (At least: Abstract: Systems and methods for tracking and management of a distributed ledger including information for a batch of radiopharmaceutical material are disclosed. Certain examples provide a computer-implemented method of managing radiopharmaceutical material including tracking, using at least one processor, a status of a batch of radiopharmaceutical material, the status to include a type, a quantity, and a timestamp associated with the batch of radiopharmaceutical material; generating a record in a first copy of a distributed ledger using the type, quantity, and timestamp associated with the batch of radiopharmaceutical material; updating the record based on at least one of usage of the batch of radiopharmaceutical material, resale of at least a portion of the batch of radiopharmaceutical material, and decay of the batch of radiopharmaceutical material; and sharing the record with a second copy of the distributed ledger.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blockchain’s invention to include performing batch updating states corresponding to the determined commodity identifiers recorded in the blockchain to warehouse verification success in order to ensure that producers and users have timely information about activity in the process of ordering, distributing and using the radio pharmaceutical materials (Wolber: [0002]).

                                                        CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/16/2022